Notice of Pre-AIA  or AIA  Status
Claims 1-20 remain for examination.  The amendment filed 6/13/22 amended claims 1, 9, and 17.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/22 and 7/6/22 has been considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 8-9 of the amendment filed 7/6/22, with respect to the Ducau and Bartos references have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC 103 has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-11, 17, & 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 & 16-20 of copending Application No. 16/798,120 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘120 application anticipate the claims of the instant application.  By way of illustration, consider the respective claim 1 from each disclosure:
Claim 1 of the instant application
Claim 1 of the ‘120 application
1. A computer-implemented method comprising:

receiving an artifact; 

extracting features from the artifact and populating a vector; 

reducing features in the vector using a feature reduction operations to result in a modified vector having a plurality of buckets; 

identifying a presence of predetermined types of features within buckets of the modified vector influencing a score above a pre-determined threshold; 

attenuating a contribution of the identified features within the high influence buckets of the modified vector by reducing a contribution of specific string features in the high influence buckets while retaining a contribution of non-string feature in the high influence buckets without modification; 

inputting the modified vector into a classification model to generate a score; and 




providing the score to a consuming application or process.

1. A computer-implemented method comprising:

receiving an artifact; 

extracting features from the artifact and populating a vector; 

reducing features in the vector using a feature reduction operation to result in a modified vector having a plurality of buckets; 

identifying features within buckets of the modified vector above a pre-determined projected bucket clipping threshold; 


generating an overflow vector based on the identified features; 





inputting the modified vector into a classification model to generate a score; 

adjusting the score based on the overflow vector; and 

providing the adjusted score to a consuming application or process.


As can be seen above, the claims are largely similar save for the attenuation step in lieu of the “generating an overflow vector” step of the ‘120 application.  However, according to the instant specification, the specification defines “attenuation” as being synonymous with a reduction operation (instant specification, paragraph 0030), and furthermore that generating an overflow vector is explicitly disclosed by the instant specification as a kind of feature reduction step (instant specification, paragraph 0019).  Thus, the instant claims appear to be a particular species that is anticipated by the genus claims of the ‘120 application, which would result in two patents on the same invention.
Independent claims 9 & 17 of the instant application are substantially similar to independent claims 16 & 19 (respectively) of the ‘120 application and are rejected for substantially similar reasons as discussed supra.  Likewise, dependent claims 2-7, 10, 11, & 18 of the instant application are substantially similar to dependent claims 2-7, 17, 18, & 20 (respectively) of the ‘120 patent and are rejected for substantially similar reasons as discussed supra.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
Claims 8, 12-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        9/16/2022

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436